Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The prior art of record (in particular, Patent 8325036 B1-Fuhr et al (Hereinafter referred to as “Fuhr”), in view of US 20110228984 A1-Papke et al (Hereinafter referred to as “Papke”) does not disclose, with respect to claim 50, non-transitory computer-readable medium comprising: a video processing frame rate value; a threshold breach count value; a threshold breach time value; a pixel change threshold value; an amount of changed pixels threshold value; and instructions executable by a hardware processor to: receive the video footage of a region that includes a monitored area; process the video footage at the video processing frame rate value to identify breaches into the monitored area by: identifying changed pixels that change by at least the pixel change threshold between successive frames at the video processing frame rate value; and identifying the breaches at least in part by determining that an amount of the changed pixels for a group of pixels satisfies the amount of changed pixels threshold value; and determine an event by at least identifying a number of breaches that satisfies the threshold breach count value at times within the threshold breach time value.as claimed.  Rather, Fuhr discloses  Non-transitory computer-readable medium (column 4, lines 45-55; fig 8) comprising:  a video processing frame rate value:  a threshold breach count value (column 5, lines 1-25); a threshold breach time value (column 5, lines 1-25, wherein breaching is interpreted as loitering for a certain amount of time, reaching into a shelf multiple times in a short amount of time); and  instructions executable by a hardware processor to: receive the video footage of a region that includes a monitored area (column 1, lines 30-50; column 2, lines 30-47); process the video footage at the video processing frame rate value to identify breaches into the monitored area; and determine an event by at least identifying a number of breaches that satisfies the threshold breach count value at times within the threshold breach time value (column 5, lines 1-25, wherein breaching is interpreted as loitering for a certain amount of time, reaching into a shelf multiple times in a short amount of time). Similarly, Papke discloses a video processing frame rate value and process the video footage at the video processing frame rate value ([0047]). The same reasoning applies to claims 22, 37, and 77 mutatis mutandis.  Accordingly, claims 22-63, 65-78 are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487